                        Case 20-13224         Doc 45-1    Filed 09/08/20     Page 1 of 1

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Baltimore
                               In re:      Case No.: 20−13224 − MMH      Chapter: 13

Rhonda Wimbish
Debtor

                                              NOTICE OF DISMISSAL




TO: All Creditors and Interested Parties


You are hereby notified that an Order Dismissing the above case was entered on 9/8/20.

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.

Dated: 9/8/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Lia Aure
                                                         301−344−3392



Form ntcdsm
